DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim(s) 2, 3, 11, 12, 20 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 (similarly claims 11 and 20) recite: “determine a pointer offset for a storage element pointer array of storage element pointers based on the first coordinate and a storage order offset”.  The examiner is unclear which element(s) from an array the pointer offset is being determined. Since, the element pointer array can have many storage element pointers, it is unclear where the start of the offset begins and ends.

Claim 2 (similarly claims 11 and 20) recites the limitation "the storage element coordinate".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 (similarly claims 11 and 20) recites the limitation "the storage element pointer".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (similarly claims 12 and 21) recite: “the activation offset is relative to a start of the storage element”.  The examiner is unclear how “relative” should be interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (Pub 20170316312) (hereafter Goyal) in view of Strauss et al. (Pub 20150067009) (hereafter Strauss).

As per claim 2, Goyal teaches: 
An apparatus to obtain an activation value, the apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
processor circuitry to execute the instructions to: 
determine a first coordinate of a storage element based on storage element dimensions of the storage element and a second coordinate of an activation value; ([Paragraph 25], Each tensor engine 104 further includes at least four types of hardware engines for accelerated computation on data at each layer of the neural network—one or more matrix multiplier (MatrixMul) engines 408 each configured to perform a plurality of dense and/or sparse vector-matrix and/or matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines 410 each configured to explore and utilize sparsity of the vectors and/or matrices for efficient convolution operations, one or more vector floating point units (Vector FPUs) 412 each configured to perform floating point vector operations on multiple data segments/vectors per single instruction, and a data engine 414 configured to support prefetching of one or multi-dimensional (e.g., 2D) data from the OSM 106 and/or the external memory resources via direct memory access (DMA). [Paragraph 27], In some embodiments, the MatrixMul engine 408 in each tensor engine 104 is configured to achieve efficient vector-matrix multiplication by minimizing or avoiding data movement for multiplication between a sparse vector and a dense or sparse matrix, wherein only data that corresponds to non-zero values in the sparse vector is loaded into memory 406 of the tensor engine 104 upon request. For scalable matrix-matrix multiplication, the DLP 102 is configured to partition a large dense or sparse matrix into smaller portions and distribute the portions of the matrix across multiple tensor engines 104.)
However, Goyal does not explicitly disclose determine a pointer offset for a storage element pointer array of storage element pointers based on the first coordinate and a storage order offset; 
apply the pointer offset to the storage element coordinate to index into the storage element pointer array;  
obtain a storage element pointer from the storage element pointer array based on the index, the storage element pointer corresponding to a location of the storage element that includes the activation value; and 
obtain the activation value based on the storage element pointer and an activation offset.
Strauss teaches determine a pointer offset for a storage element pointer array of storage element pointers based on the first coordinate and a storage order offset; 
apply the pointer offset to the storage element coordinate to index into the storage element pointer array;  
obtain a storage element pointer from the storage element pointer array based on the index, the storage element pointer corresponding to a location of the storage element that includes the activation value; and 
obtain the activation value based on the storage element pointer and an activation offset. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.  [Paragraph 30], FIG. 3 shows an example of a sparse vector 300 according to an embodiment of the present disclosure. The sparse vector 300 is shown as a dense representation in which zero and non-zero elements are included. In this example, the sparse vector 300 includes nine rows or locations indicated by indices 302. In particular, the indices identify a location of an element in the sparse vector. Generally, the rows or locations may be traversed from top-to-bottom (or first-to-last). It will be understood that a sparse vector may include any suitable number of rows or locations. The illustrated example of the sparse vector may be referred to herein below in the context of encoding a sparse matrix into a data structure. [Paragraph 56], Applying the method 400 to the sparse matrix 200 may result in the first array 602, the second array 606, and the third array 608 of the data structure 600 being populated with the values in the order shown in FIG. 6. In particular, the set of designated rows initially includes rows 1-4 of the sparse matrix 200. Beginning with row 1 (i.e., the next row in the set), the next non-zero element in that row (i.e., value 1) is placed in the first array as the first element. The column index of that non-zero element is column 9, which maps to address 6 of the data buffer. So, the value 6 is placed in the second array as the first element.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Goyal wherein multi-dimensional data are stored within an array, multi-dimensional data (i.e. element(s), activation value) are accessed via matrix/vector/array coordinates, into teachings of Strauss wherein storage element and pointer offset to elements are determined based on coordinates to index(es) to obtain activation value(s), because this would enhance the teachings of Goyal wherein by utilizing pointer, pointer offset for storage elements to index into the storage element pointer array, storage element(s) can be traversed by identifying locations of the storage elements.

As per claim 3, rejection of claim 2 is incorporated:
Strauss teaches wherein the activation offset is relative to a start of the storage element. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.)

As per claim 4, rejection of claim 2 is incorporated:
Goyal teaches wherein the storage element includes the activation value. ([Paragraph 25], Each tensor engine 104 further includes at least four types of hardware engines for accelerated computation on data at each layer of the neural network—one or more matrix multiplier (MatrixMul) engines 408 each configured to perform a plurality of dense and/or sparse vector-matrix and/or matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines 410 each configured to explore and utilize sparsity of the vectors and/or matrices for efficient convolution operations, one or more vector floating point units (Vector FPUs) 412 each configured to perform floating point vector operations on multiple data segments/vectors per single instruction, and a data engine 414 configured to support prefetching of one or multi-dimensional (e.g., 2D) data from the OSM 106 and/or the external memory resources via direct memory access (DMA). [Paragraph 27], In some embodiments, the MatrixMul engine 408 in each tensor engine 104 is configured to achieve efficient vector-matrix multiplication by minimizing or avoiding data movement for multiplication between a sparse vector and a dense or sparse matrix, wherein only data that corresponds to non-zero values in the sparse vector is loaded into memory 406 of the tensor engine 104 upon request. For scalable matrix-matrix multiplication, the DLP 102 is configured to partition a large dense or sparse matrix into smaller portions and distribute the portions of the matrix across multiple tensor engines 104.)
Strauss also teaches ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays.)

As per claim 5, rejection of claim 2 is incorporated:
Goyal teaches teaches wherein the storage element pointer array corresponds to the location of the storage element. ([Paragraph 25], Each tensor engine 104 further includes at least four types of hardware engines for accelerated computation on data at each layer of the neural network—one or more matrix multiplier (MatrixMul) engines 408 each configured to perform a plurality of dense and/or sparse vector-matrix and/or matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines 410 each configured to explore and utilize sparsity of the vectors and/or matrices for efficient convolution operations, one or more vector floating point units (Vector FPUs) 412 each configured to perform floating point vector operations on multiple data segments/vectors per single instruction, and a data engine 414 configured to support prefetching of one or multi-dimensional (e.g., 2D) data from the OSM 106 and/or the external memory resources via direct memory access (DMA). [Paragraph 27], In some embodiments, the MatrixMul engine 408 in each tensor engine 104 is configured to achieve efficient vector-matrix multiplication by minimizing or avoiding data movement for multiplication between a sparse vector and a dense or sparse matrix, wherein only data that corresponds to non-zero values in the sparse vector is loaded into memory 406 of the tensor engine 104 upon request. For scalable matrix-matrix multiplication, the DLP 102 is configured to partition a large dense or sparse matrix into smaller portions and distribute the portions of the matrix across multiple tensor engines 104.)
Strauss also teaches ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.)

As per claim 6, rejection of claim 2 is incorporated:
wherein the processor circuitry is to execute the instructions to determine a third coordinate of the activation value in the storage element based on the storage element dimensions and the second coordinate of the activation value. ([Paragraph 25], Each tensor engine 104 further includes at least four types of hardware engines for accelerated computation on data at each layer of the neural network—one or more matrix multiplier (MatrixMul) engines 408 each configured to perform a plurality of dense and/or sparse vector-matrix and/or matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines 410 each configured to explore and utilize sparsity of the vectors and/or matrices for efficient convolution operations, one or more vector floating point units (Vector FPUs) 412 each configured to perform floating point vector operations on multiple data segments/vectors per single instruction, and a data engine 414 configured to support prefetching of one or multi-dimensional (e.g., 2D) data from the OSM 106 and/or the external memory resources via direct memory access (DMA). [Paragraph 27], In some embodiments, the MatrixMul engine 408 in each tensor engine 104 is configured to achieve efficient vector-matrix multiplication by minimizing or avoiding data movement for multiplication between a sparse vector and a dense or sparse matrix, wherein only data that corresponds to non-zero values in the sparse vector is loaded into memory 406 of the tensor engine 104 upon request. For scalable matrix-matrix multiplication, the DLP 102 is configured to partition a large dense or sparse matrix into smaller portions and distribute the portions of the matrix across multiple tensor engines 104.)
Strauss also teaches ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.)

As per claim 7, rejection of claim 6 is incorporate:
Strauss teaches wherein the processor circuitry is to execute the instructions to determine the activation offset based on the third coordinate and an activation order in the storage element. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.  [Paragraph 30], FIG. 3 shows an example of a sparse vector 300 according to an embodiment of the present disclosure. The sparse vector 300 is shown as a dense representation in which zero and non-zero elements are included. In this example, the sparse vector 300 includes nine rows or locations indicated by indices 302. In particular, the indices identify a location of an element in the sparse vector. Generally, the rows or locations may be traversed from top-to-bottom (or first-to-last). It will be understood that a sparse vector may include any suitable number of rows or locations. The illustrated example of the sparse vector may be referred to herein below in the context of encoding a sparse matrix into a data structure. [Paragraph 56], Applying the method 400 to the sparse matrix 200 may result in the first array 602, the second array 606, and the third array 608 of the data structure 600 being populated with the values in the order shown in FIG. 6. In particular, the set of designated rows initially includes rows 1-4 of the sparse matrix 200. Beginning with row 1 (i.e., the next row in the set), the next non-zero element in that row (i.e., value 1) is placed in the first array as the first element. The column index of that non-zero element is column 9, which maps to address 6 of the data buffer. So, the value 6 is placed in the second array as the first element.)

As per claim 8, rejection of claim 2 is incorporated:
Strauss teaches wherein the activation offset is a first activation offset, the processor circuitry to execute the instructions to determine the first activation offset by: 
determining a third coordinate of a storage block corresponding to the activation value based on at least one of the storage element dimensions, block dimension of the storage block, or the second coordinate; 
determining a fourth coordinate of the activation value in the storage block based on at least one of the storage element dimensions, the block dimensions, or the second coordinate; 
determining a block offset for a first start of the storage block based on the third coordinate and a block order in the storage element; 
determining a second activation offset based on the fourth coordinate and an activation order in the storage block, the second activation offset relative to the first start of the storage block; and 
determining the first activation offset based on the block offset and the second activation offset, the first activation offset relative to a second start of the storage element. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.  [Paragraph 30], FIG. 3 shows an example of a sparse vector 300 according to an embodiment of the present disclosure. The sparse vector 300 is shown as a dense representation in which zero and non-zero elements are included. In this example, the sparse vector 300 includes nine rows or locations indicated by indices 302. In particular, the indices identify a location of an element in the sparse vector. Generally, the rows or locations may be traversed from top-to-bottom (or first-to-last). It will be understood that a sparse vector may include any suitable number of rows or locations. The illustrated example of the sparse vector may be referred to herein below in the context of encoding a sparse matrix into a data structure. [Paragraph 56], Applying the method 400 to the sparse matrix 200 may result in the first array 602, the second array 606, and the third array 608 of the data structure 600 being populated with the values in the order shown in FIG. 6. In particular, the set of designated rows initially includes rows 1-4 of the sparse matrix 200. Beginning with row 1 (i.e., the next row in the set), the next non-zero element in that row (i.e., value 1) is placed in the first array as the first element. The column index of that non-zero element is column 9, which maps to address 6 of the data buffer. So, the value 6 is placed in the second array as the first element.)

As per claim 9, rejection of claim 2 is incorporated:
Strauss teaches wherein the processor circuitry is to execute the instructions to, when the activation value corresponds to a sparse element, apply the activation offset to index into a sparsity map, the obtaining of the activation value being further based on the index. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.  [Paragraph 30], FIG. 3 shows an example of a sparse vector 300 according to an embodiment of the present disclosure. The sparse vector 300 is shown as a dense representation in which zero and non-zero elements are included. In this example, the sparse vector 300 includes nine rows or locations indicated by indices 302. In particular, the indices identify a location of an element in the sparse vector. Generally, the rows or locations may be traversed from top-to-bottom (or first-to-last). It will be understood that a sparse vector may include any suitable number of rows or locations. The illustrated example of the sparse vector may be referred to herein below in the context of encoding a sparse matrix into a data structure. [Paragraph 56], Applying the method 400 to the sparse matrix 200 may result in the first array 602, the second array 606, and the third array 608 of the data structure 600 being populated with the values in the order shown in FIG. 6. In particular, the set of designated rows initially includes rows 1-4 of the sparse matrix 200. Beginning with row 1 (i.e., the next row in the set), the next non-zero element in that row (i.e., value 1) is placed in the first array as the first element. The column index of that non-zero element is column 9, which maps to address 6 of the data buffer. So, the value 6 is placed in the second array as the first element.)

As per claim 10, rejection of claim 2 is incorporated:
wherein the activation value is a first activation value and the storage element is a first storage element, the processor circuitry to execute the instructions to obtain a second activation value of a second storage element in parallel with the obtaining of the first activation value, the second storage element and the first storage element corresponding to a sparsity matrix. ([Paragraph 32], FIG. 6 shows an example of the sparse matrix 200 shown in FIG. 2 encoded into a data structure 600 according to the method shown in FIG. 4. The data structure 600 includes a first array 602 in which non-zero elements of the sparse matrix may be stored. Column indices 604 of the non-zero elements are shown for purposes of clarity, but are not actually stored as part of the data structure 600. The data structure 600 includes a second array 606 in which addresses of the data buffer 118 where the column indices 604 of the non-zero elements that are mapped to the data buffer addresses may be stored. The data structure 600 includes a third array 608 including a count value for each row of the sparse matrix. Alternatively, in some embodiments, the third array 608 may include offsets or pointers indicating where a new row of the sparse matrix starts in the first and second arrays. In the illustrated example, the sparse matrix includes eight rows, and the third array includes eight count values. The count values indicate how many non-zero elements are included in each row of the sparse matrix. The illustrated embodiment of the data structure includes three arrays, although it will be appreciated that the data structure may include any suitable number of arrays without departing from the scope of the present disclosure. Note that in some embodiments one or more of the first, second, and/or third arrays may be implemented as more than one array. For example, the first array may be split into two arrays.  [Paragraph 30], FIG. 3 shows an example of a sparse vector 300 according to an embodiment of the present disclosure. The sparse vector 300 is shown as a dense representation in which zero and non-zero elements are included. In this example, the sparse vector 300 includes nine rows or locations indicated by indices 302. In particular, the indices identify a location of an element in the sparse vector. Generally, the rows or locations may be traversed from top-to-bottom (or first-to-last). It will be understood that a sparse vector may include any suitable number of rows or locations. The illustrated example of the sparse vector may be referred to herein below in the context of encoding a sparse matrix into a data structure. [Paragraph 56], Applying the method 400 to the sparse matrix 200 may result in the first array 602, the second array 606, and the third array 608 of the data structure 600 being populated with the values in the order shown in FIG. 6. In particular, the set of designated rows initially includes rows 1-4 of the sparse matrix 200. Beginning with row 1 (i.e., the next row in the set), the next non-zero element in that row (i.e., value 1) is placed in the first array as the first element. The column index of that non-zero element is column 9, which maps to address 6 of the data buffer. So, the value 6 is placed in the second array as the first element.  [Paragraph 26], In some embodiments, a parallel processing unit may process every row value in a given row of the sparse matrix, and each parallel processing unit may process a different row in parallel. In one particular example, the communications interface 108 may be capable of streaming up to 32 sparse matrix rows in parallel.)

As per claims 11-19.  These are non-transitory computer readable medium claims corresponding to the apparatus claims 2-10.  Therefore, rejected based on similar rationale.

As per claims 20-26.  These are method claims corresponding to the apparatus claims 2-8.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196